Citation Nr: 0813333	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for facial injury.

2.  Entitlement to service connection for cranial injury.

3.  Entitlement to service connection for loss of the right 
eye.

4.  Entitlement to service connection for thoracolumbar 
strain.

5.  Entitlement to service connection for a total disability 
rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967 with subsequent service in the Naval Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and September 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  Although the veteran initially 
requested a Board hearing, he later stated that he elected 
not to have one.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704 (2007).  


FINDINGS OF FACT

1.  The car accident resulting in the veteran's facial 
injury, cranial injury, loss of the right eye and 
thoracolumbar strain did not occur during active duty, active 
duty for training or inactive duty training.

2.  The veteran has no rated service-connected disabilities.


CONCLUSIONS OF LAW

1.  Facial injury, cranial injury, loss of the right eye and 
thoracolumbar strain were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(21)-(24), 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in March, May and July 2005 letters, issued 
prior to the decisions on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claims for service connection and a total 
disability rating based on individual unemployability (TDIU), 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claims.  Through the rating decisions, statements of 
the case and supplemental statements of the case, the veteran 
was informed of the service requirement.  Furthermore, the 
veteran's January 2006 correspondence stating his assertion 
that he was on active duty at the time of the accident 
indicates his actual knowledge of the service requirement.  
The claims were last readjudicated in February 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment and personnel records, and post-
service medical records and examination reports.  In 
addition, in February 2005 correspondence, the veteran 
indicated that medical records from two private facilities 
were unavailable.  Moreover, in March 2006 correspondence, 
the veteran indicated that he had no other relevant 
information or evidence to submit to substantiate his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection and a TDIU, the avenues through which he might 
obtain such evidence and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided and there has 
been a complete review of all the evidence without prejudice 
to the veteran.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claims, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

With respect to the TDIU claim, because the claim is 
contingent upon the outcome of the service connection claims 
and they have been denied, the TDIU claim has no basis in 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, 
any deficiency in notice with respect to the claim is 
harmless.  

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, service personnel records, private medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period 
of inactive duty training during which the individual was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

In this case, the veteran contends that on April 13, 1968, he 
was involved in a car accident during a period of active 
service in the Naval Reserve that resulted in facial injury, 
cranial injury, loss of the right eye and thoracolumbar 
strain.  He asserts that, although he was working for a 
railroad company, he was essentially functioning in a 
military capacity.  Alternatively, he asserts that he was on 
active duty at the time of the accident.

Initially, the Board observes that the veteran does not 
contend, and the record does not show, that his disabilities 
were incurred or aggravated during his period of active 
service from February 1966 to December 1967.  Thus, the Board 
will focus on his period of service in the Naval Reserve.  In 
this regard, the Board observes that the case will turn on 
whether car accident occurred during active duty, any period 
of active duty for training during or any period of inactive 
duty training.

The veteran's service personnel records from Naval Reserve 
service show that he earned no points from April 1, 1968, to 
April 19, 1968.  During that time, there were no drills, no 
group active duty for training, no active duty for training, 
no active duty and no correspondence courses completed.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).   Service department records are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

Given the above, the Board finds that the car accident 
resulting in the veteran's facial injury, cranial injury, 
loss of the right eye and thoracolumbar strain did not occur 
during active duty, active duty for training or inactive duty 
training.  Thus, service connection for the disabilities is 
not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  



TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2007).

In this case, the veteran has no rated service-connected 
disabilities.  Thus, the veteran's inability to secure or 
follow a substantially gainful occupation is not due to a 
service-connected disability, and the claim must be denied as 
a matter of law.  See 38 C.F.R. § 4.16; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Service connection for facial injury is denied.

Service connection for cranial injury is denied.

Service connection for loss of the right eye is denied.

Service connection for thoracolumbar strain is denied.

A TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


